Title: Thomas Jefferson’s Notes on Winter Vegetable Needs, 28 November 1809
From: Jefferson, Thomas,Lewis, Mary
To: 


          
            
              
		   
		   
		   
		  Turneps
              10. bush.
            
            
               
		  Carrots
              3
            
            
              
		   Salsafia
              3
            
            
               
		  Beets
              2
            
            
              
		   parsnips
              2
            
            
              Celery
              
            
          
          
          wrote for to mrs Lewis
          Nov. 28. 09.
          we found the above not to be half a provision for the winter. it should be
          
            
              
              
              
              flour bar.
            
            
              
              
                        
                        
                        
                        
                        
                        potatoes
              25. bushels
              8.
            
            
              
              
                        
                        
                        turneps
                     
              20
              7
            
            
              
              
                        
                        carrots
              10
              3
            
            
              
              
                        
                        
                        salsafia
              10
              3
            
            
              
              
                        
                        
                        beets
              5
              2
            
            
              
              
                        
                        parsnips
              5
              2
                     
            
          
          
            
              1. of the beds of
              
                        
                        salsafia
              =
              2. bush = 4
            
            
              
              
                        carrots
              =
              1½
            
          
        